Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 10/18/2021. Claims 1-20 are currently pending and have been addressed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-8 are directed to a system (i.e. a machine). Claims 9-16 are directed to a method (i.e. a process). Claims 17-20 are directed to computer-readable non-transitory storage media (i.e. article of manufacture). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 	
Step 2A: Prong One: Abstract Ideas 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites: payroll data received from one or more payroll retrieve a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry data; present the one or more time entries of the select time entry data; in response to a user selection of the one or more time entries of the select time entry data, determine a payroll reimbursement amount calculated based on a first reimbursement percentage and the user selected time entries, wherein the payroll reimbursement amount is calculated by: identifying, for each user selected time entry, an employee corresponding to the entry; determining, based on each user selected time entry, whether the time entry corresponds to regular time or overtime; 53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,0944 determining, for each identified employee, an overtime pay amount, the overtime pay amount calculated based on an overtime pay rate and user selected time entries determined to correspond to overtime; in response to calculating overtime pay amount for each identified employee, calculating a total overtime amount, the total overtime amount comprising the sum of the overtime pay amounts for each identified employee; multiplying the total overtime amount by the first reimbursement percentage; and determine, based on user input, a cost code receiving, at a report generating tool, an identification of a type of report to be generated based on a user selection; receiving, at the report generating tool, an identification of a start date and an end date for the user selected type of report to be generated, the identification of the start date and the end date being identified based on user input, the start date and the end date defining a duration for the user selected type of report; after receiving the identification of the start date and the end date,  comprising payroll data for time entry data indicating a work date on or after the start date and on or before the end date, wherein: the payroll data is received from one or more payroll systems and corresponds to one or more payroll cycles; the payroll data comprises pay rate data and the time entry data; the pay rate data comprises a pay rate for one or more employees; the time entry data comprises a plurality of time entries corresponding to one or more employees; and each time entry comprises at least work date, an employee identifier, a start time, and an end time; retrieving, by the report generating tool, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry data; presenting, the one or more time entries of the select time entry data; 53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,094 8 in response to a user selection of the one or more time entries of the select time entry receive, based on user selection, an identification of a type of report to be generated; receive, based on user selection, an identification of a start date and an end date for the user selected type of report to be generated, the start date and the end date defining a duration for the user selected type of report; after receiving the identification of the start date and the end date… payroll data for time entry data indicating a work date on or after the start date and on or before the end date, wherein: the payroll data is received from one or more payroll systems and corresponds to one or more payroll cycles; the payroll data comprises pay rate data and the time entry data; the pay rate data comprises a pay rate for one or more employees; the time entry data comprises a plurality of time entries corresponding to one or more employees; and each time entry comprises at least work date, an employee identifier, a start time, and an end time; retrieve a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry data; present the one or more time entries of the select time entry data;53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,094 12 in response to a user selection of one or more of the plurality of time entries of the select time entry datais a process that, under its broadest reasonable interpretation, falls under all three groupings of abstract ideas: 	Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “payroll data received”, “receive, based on user retrieve a subset of the payroll data”, “determine a payroll reimbursement amount”, “calculated by: identifying, for each user selected time entry, an employee corresponding to the entry”, “determining whether the time entry corresponds to regular time or overtime”,53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,094 4”determining an overtime pay amount”, “generate a report comprising the reimbursement total”). Concepts performed in the human mind as mental processes because the steps of receiving, calculating, identifying, determining and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to generating a report from payroll data for a payroll reimbursement amount and submitting the report to a government agency for reimbursement, which is a certain form of business relations).	Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as for example, independent claim 1 recites: “determine a payroll reimbursement amount calculated based on a first reimbursement percentage”, “determining an overtime pay amount, the overtime pay amount calculated based on an overtime pay rate”, “calculating a total overtime amount, the total overtime amount comprising the sum of the overtime pay amounts for each identified employee; multiplying the total overtime amount by the first reimbursement percentage”, “determine a number of hours that the equipment was operated; calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage; calculate, based on user input and a third reimbursement percentage, a materials reimbursement amount, a rental reimbursement amount, a contract labor reimbursement amount, and an administrative reimbursement amount; calculate a reimbursement total comprising the payroll reimbursement amount, the equipment reimbursement amount, the materials reimbursement amount, the rental reimbursement amount, the contract labor reimbursement amount, and the administrative reimbursement amount”, independent claim 9 recites determining a payroll reimbursement amount based on a first reimbursement percentage”, and independent claim 17 recites “determine a payroll reimbursement amount calculated based on a first reimbursement percentage”.)	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, mathematical concepts and mental processes but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two:	This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the concept of generating a report from payroll data for a payroll reimbursement amount and submitting the report to a government agency for reimbursement. In particular, the claims only recite the additional elements – user interfaces, one or more databases, a processor, a memory, and a computer-readable non-transitory storage media. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea in response to user input indicating a reimbursement percentage for regular time, re- calculate the payroll reimbursement amount based on the total overtime pay amount, a total regular pay amount, the first reimbursement percentage, and the reimbursement percentage for regular time, the total regular pay amount being the sum of regular pay amounts for each identified employee; and generating a report comprising the recalculated payroll reimbursement amount; re-calculate the payroll reimbursement amount based on the total overtime pay amount, a total regular pay amount, the first reimbursement percentage, and the reimbursement percentage for regular time, the total regular pay amount being the sum of regular pay amounts for each identified employee; and generating a report comprising the recalculated payroll reimbursement amount; retrieve, in response to querying the one or more databases for invoices corresponding to search criteria, a plurality of invoices corresponding to the search criteria, wherein the search criteria  comprises one or more of. a date on or before the start date and on or before the end date; and [[or]] a name for the user selected type of report[[,]]and receive, based on user input, an identification of one or more of the plurality of invoices, wherein the identified invoices are included in the generated report, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 9 and 17.

	Step 2B: 				With respect to the computer components – user interfaces, one or more databases, a processor, a memory, and a computer-readable non-transitory storage media, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, Figure 1B and para 0031 discloses: “FIGURE 1B illustrates an example of a computer system … report generating tool may be a program that is implemented by a processor of a computer system such as computer system. Computer system may be any suitable computing system in any suitable physical form” and para 0034 discloses “Computer system may include a processor, memory, storage, an 
	With respect to the user interface, representative claims merely invokes computers using a graphical user interface as a tool to display the information generated in the abstract idea. Therefore the user interface amount to mere instructions to apply the exception to a computing environment. See MPEP 2106.05(f). In addition, such a high level recitation of a user interface has been identified as a well-understood, routine and conventional element by the courts. See Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) discussing a web browser’s back and forward button functionality; and also see MPEP 2106.05(d) discussing elements : in response to user input indicating a reimbursement percentage for regular time, re- calculate the payroll reimbursement amount based on the total overtime pay amount, a total regular pay amount, the first reimbursement percentage, and the reimbursement percentage for regular time, the total regular pay amount being the sum of regular pay amounts for each identified employee; and generating a report comprising the recalculated payroll reimbursement amount; re-calculate the payroll reimbursement amount based on the total overtime pay amount. These limitations merely provide further transmitting and analyzing of data which are used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claims are directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). Further, the additional limitations in the dependent claims are simply generic computer functionality, claimed to perform the basic computer functions of: processing, analyzing and transmitting data, which is well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional. (See Alice Corp., 134 S. Ct. at 2360; See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)).Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-12, 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn (WO 01/25992 A1), hereinafter “Kahn”, Gauthier, Stephen J, “GFOA Best Practices”, Publication info: GAAFR Review 25.3: 4-6. Chicago: Government Finance Officers Association. (Mar 2008), hereinafter “Gauthier”, Public Assistance Applicant Handbook FEMA March 2010, https://www.fema.gov/pdf/government/grant/pa/fema323_app_handbk.pdf , hereinafter “Fema”, and Woodings et al. (US 2012/0078924 A1), hereinafter “Woodings”.

Regarding Claim 1, Kahn teaches A system comprising: a display configured to present a plurality of user interfaces generated by a report generating tool; one or more databases storing payroll data,Kahn, Figures 1-2. Kahn, Abstract, discloses the system provides an automated, centralized back-end payroll service with a full-featured web-based payroll system. Both aspects of the system have access to a central database, the pay rate data comprises a pay rate for one or more employees: and (Kahn, Abstract, discloses employees hourly wage data. Further, Kahn, Figure 28(b), discloses one or more employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates.);	the time entry data comprises a plurality of time entries corresponding to the one or more employees, each time entry comprising at least a work date, an employee identifier, a start time and an end time (Kahn, Abstract, discloses employees timesheets.);	a processor; and a memory configured to store instructions, the instructions when executed by the processor are operable to cause [[a]] the report generating tool to: (Kahn, Abstract, discloses the system provides an automated, centralized back-end payroll service with a full-featured web-based payroll system. Both aspects of the system have access to a central database, which includes profile information on employers (30) and employees (40); timesheets, salary and hourly wage data (50); overtime data; employee benefit data (60) and information regarding third-party providers and miscellaneous payees. Kahn, Figure 18A, discloses “Bi-weekly Payroll” (payroll cycle). Further, Kahn, Claim 24, discloses receiving a specification of a format of data to be used in a report based on the first employer's data; generating a report using the first employer's data);	 receive, based on user selection, an identification of a type of report to be generated, the type of report being one of the set comprising: a quarterly report; a payroll history report; a pay history report; a federal deposit history report; an unemployment report; a worker's compensation report; a payroll reimbursement report; a fringe benefit report; (Kahn, Figure 2-3, page 8, discloses the system implements and enforces compliance with a wide variety of tax-related and employment-related rules across federal, state and local jurisdictions (relating, for example, to overtime pay, benefit limits, payment frequency, and scheduled reporting requirements, as well as various tax rules and tables). Kahn, page 9, Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the appropriate party (employer, employee, benefit provider, etc.) at the specified reporting interval. Kahn, page 16, discloses Application server  coordinates and controls a variety of applications (some of which may be installed locally on the remote terminals) 	receive, based on user selection, an identification of a start date and an end date for the user selected type of report to be generated, the start date and the end date defining a duration for the user selected type of report; (Kahn, Figure 3, discloses generate and send reports. Kahn, Figure 31, discloses a screen print of an interactive user interface for displaying periodic earnings information regarding a particular employee in an embodiment of the present invention. Kahn, page 69, discloses Reporting: the system generates and transmits reports, including reports to employees (e.g., pay stubs, annual W-2 statements), tax authorities (e.g., Federal Form 941), benefit providers (e.g., quarterly summary of 401 (k) contribution by employees), and Employers (e.g., summary of disbursements made during pay period). Examiner notes the examples of an annual W-2 statement and a quarterly summary would have a start date and an end date for the report that is being generated. For example, an annual W-2 statement would be for the taxable, calendar year with start date at the beginning and end date at the end of the taxable calendar year);	receive, based on user input, an identifier for the user selected type of report based on user input; 53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,0943(Kahn, page 9, Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the appropriate party (employer, employee, benefit provider, etc.) at the specified reporting interval.);	after receiving the identification of the start date and the end date, …  for time entry data indicating a work date on or after the start date and on or before the end date; … automatically retrieve, from the one or more databases, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: (Kahn, page 67, teaches annual W-2 statements, quarterly summary of 401 (k) contribution by employees) and Employers (e.g., 	the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and (Kahn, Figure 28(b), discloses two employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates and with payroll group (bi-weekly payroll));	the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry dataKahn, Abstract, discloses employees hourly wage data. Further, Kahn, Figure 28(b), discloses employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates.);	present, on the display, a user interface comprising the one or more time entries of the select time entry data; (Kahn, Figure 31, discloses a user interface with time entries (effective date is 09/01/1999, expiration date is 12/01/9999));	in response to a user selection of the one or more time entries of the select time entry dataKahn, page 16, discloses In performing its coordination and control functions, application server communicates with a plurality of data collections. These collections may be implemented as databases, tables, or other data structures, and comprise the primary categories of data manipulated by the system. Kahn, page 16, discloses, for each Employer, employee data consists of information about the Employer's employees and/or contractors, including: personal information (e.g., name, employee number, social security number, date of birth, etc.), address information, company contact information (e.g., office, division, 		identifying, for each user selected time entry, an employee corresponding to the entry; determining, based on each user selected time entry, whether the time entry corresponds to regular time or overtime; 53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,094 4determining, for each identified employee, an overtime pay amount, the overtime pay amount calculated based on an overtime pay rate and user selected time entries determined to correspond to overtime; in response to calculating overtime pay amount for each identified employee, calculating a total overtime amount, the total overtime amount comprising the sum of the overtime pay amounts for each identified employee; (Kahn, page 24, lines 7-19, discloses employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.). Kahn, page 9, lines 6-9, discloses The system automatically calculates overtime, imputed income, and paid-time-off benefits, and allocates the sharing of payments for other employee benefit programs between employers and employees, as well as enabling employers to set up custom policies, e.g., for overtime. Kahn, page 19, lines 27-29, discloses Rules data 120 contains system-defined rules related to such functionality as overtime calculation (e.g., different rules based on daily, weekly, and bi-weekly overtime limits, as applicable). Further, Kahn, page 20. Lines 16-29, discloses the stored procedure will next retrieve the employee's overtime hours and insert the hours into a calculation area. The overtime hours will be treated differently depending upon how the employee's overtime is calculated: (i) if calculated on a daily basis, the overtime hours will be inserted as negative hours and subtracted from any overtime calculated on a weekly or bi-weekly basis; (ii) if calculated on a weekly basis, the overtime hours (excluding any hours  multiplying the total overtime amount by the first reimbursement … and (Kahn, page 24, lines 7-19, discloses employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), deduction and tax amounts broken out by type (e.g., FICA, insurance premiums, 40l(k), etc.). and a summary for the present and prior paychecks, showing employee's gross earnings, net earnings, and total deductions. If necessary, the Employer can adjust or modify the raw data online and the system will automatically recalculate the paycheck and display the revised information. The combination of data display, modification, recalculation, and report generation. (Examiners Note: It is certainly within the ability of those having ordinary skill in the art to multiply total overtime amount by the reimbursement));	Yet, Kahn does not appear to explicitly teach “determine, based on user input, a cost code corresponding to an equipment used between the start date and the end date; in response to user input identifying a time entry associated with the equipment, determine a number of hours that the equipment was operated; calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and …;  calculate, based on user input and …, a materials reimbursement amount, …, a contract labor reimbursement amount, and an administrative reimbursement amount; calculate a reimbursement total comprising the payroll reimbursement amount, the equipment reimbursement amount, the materials reimbursement amount, …, the contract labor reimbursement amount, and the administrative reimbursement amount; and automatically generate a report comprising the reimbursement total, wherein the report is submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure”	In the same field of endeavor, Gauthier teaches determine, based on user input, a cost code corresponding to an equipment used between the start date and the end date; in response to user input identifying a time entry associated with the equipment, determine a number of hours that the equipment was operated; calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and …;  calculate, based on user input and …, a materials reimbursement amount, … , a contract labor reimbursement amount, and an administrative reimbursement amount; calculate a reimbursement total comprising the payroll reimbursement amount, the equipment reimbursement amount, the materials reimbursement amount, …, the contract labor reimbursement amount, and the administrative reimbursement amount; and automatically generate a report comprising the reimbursement total, wherein the report is submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure (Gauthier, Abstract, discloses Ensuring Adequate Documentation of Costs to Support Claims for Disaster Recovery Assistance and Improving the Timeliness of Financial Reports. The GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs. Gauthier, page 1, discloses Governments frequently qualify for reimbursement of a portion of their disaster-related costs through federal and state assistance programs. Agencies that administer such programs, such as the Federal Emergency Management Agency (FEMA), typically set demanding documentation requirements to support claims for reimbursement. Gauthier, page 1, discloses he GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs.  Gauthier, page 2, discloses to ensure sufficiently detailed documentation to support reimbursement of disaster-related costs, governments should: Establish a supplemental chart of reimbursement percentage … a second reimbursement percentage … a third reimbursement percentage … a rental reimbursement amount”	In the same field of endeavor, Fema teaches reimbursement percentage … a second reimbursement percentage … a third reimbursement percentage … a rental reimbursement amount (Fema, pages 53-54, discloses Depending on the type of damage, you may need to keep: Rental and lease agreements. Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs query the one or more databases… in response to querying the one or more databases”.	In the same field of endeavor, Woodings teaches query the one or more databases… in response to querying the one or more databases (Woodings, Abstract. para 0039-0041, discloses FIG. 11A-D, 12 and 13 is a GUI of the worker searches split up into tabs in accordance with this embodiment of the present invention. Woodings, para 0129, discloses the documents are stored in a storage such as a database, thereby allowing a number of various searches based on numerous customized criteria. Further, Examiner notes Woodings, teaches in Figure 24A, start time and end times, and Woodings, para 0491, discloses hourly reimbursement in Figures 50A-50B) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn and Gauthier invention to include querying databases as taught by Woodings with the motivation to perform a number of various searches based on numerous customized criteria to facilitate document management including input, distribution, updates and access (Woodings, para 0129). The Kahn invention, now incorporating Gauthier, Fema and Woodings, has all the limitations of claim 1.

Regarding Claim 2, Kahn, now incorporating Gauthier, Fema and Woodings, teaches The system of Claim 1, and Kahn further teaches wherein the instructions, when executed by the processor, are further operable to cause the report generating tool to: in response to user input indicating a reimbursement … for regular time, re-calculate the payroll reimbursement amount based on the total overtime pay amount, a total regular pay amount, the first reimbursement …, and the reimbursement … for regular time, the total regular pay amount being the sum of regular pay amounts for each identified reimbursement, health benefits, etc.), deduction and tax amounts broken out by type (e.g., FICA, insurance premiums, 40l(k), etc.) and a summary for the present and prior employee; and generating a report comprising the recalculated payroll reimbursement amount (Kahn, page 24, lines 7-19, discloses employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, will automatically recalculate the paycheck and display the revised information. The combination of data display, modification, recalculation, and report generation.)
Yet, Kahn and Gauthier do not appear to explicitly teach “reimbursement percentage”	In the same field of endeavor, Fema teaches reimbursement percentage (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage Assessment.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Gauthier and Woodings invention to include different reimbursement percentages as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1)

Regarding Claim 6, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the system of Claim 1.
Yet, Kahn does not appear to explicitly teach “wherein the government agency is one or more of the set comprising: Federal Emergency Management Agency (FEMA); and United States Department of Agriculture (USDA)”	In the same field of endeavor, Fema teaches wherein the government agency is one or more of the set comprising: Federal Emergency Management Agency (FEMA); and United States Department of Agriculture (USDA) (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn and Gauthier invention to include FEMA as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1).

Regarding Claim 7, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the system of Claim 1, and Kahn further teaches wherein the first reimbursement… the second reimbursement …, and the third reimbursement … are the same (Kahn, page 22, lines 7-19, discloses Employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.). If necessary, the Employer can adjust or modify the raw data online and the system will automatically recalculate the paycheck and display the revised information. Combination of data display, modification, recalculation, and report generation.)
Yet, Kahn and Gauthier do not appear to explicitly teach “reimbursement percent.”	In the same field of endeavor, Fema teaches reimbursement percent (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Woodings and Gauthier invention to include 

Regarding Claim 8, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the system of Claim 1, and Kahn further teaches wherein the first reimbursement … and the second reimbursement … are different (Kahn, page 22, lines 7-19, discloses Employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.). If necessary, the Employer can adjust or modify the raw data online and the system will automatically recalculate the paycheck and display the revised information. Combination of data display, modification, recalculation, and report generation.)
Yet, Kahn, Gauthier and Woodings do not appear to explicitly teach “reimbursement percent”	In the same field of endeavor, Fema teaches reimbursement percent (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage Assessment.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Woodings and Gauthier invention to include reimbursement percentages as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1).

Regarding Claim 9, Kahn teaches A computerized method comprising: receiving, at a report generating tool, an identification of a type of report to be generated based on a user selection; receiving, at the report generating tool, an identification of a start date and an end date for the user selected type of report to be generated, the identification of the start date and the end date being identified based on user input, the start date and the end date defining a duration for the user selected type of report; (Kahn, Figures1- 3, discloses generate and send reports. Kahn, Figure 31, discloses a screen print of an interactive user interface for displaying periodic earnings information regarding a particular employee in an embodiment of the present invention. Kahn, page 69, discloses Reporting: the system generates and transmits reports, including reports to employees (e.g., pay stubs, annual W-2 statements), tax authorities (e.g., Federal Form 941), benefit providers (e.g., quarterly summary of 401 (k) contribution by employees), and Employers (e.g., summary of disbursements made during pay period). Examiner notes the examples of an annual W-2 statement and a quarterly summary would have a start date and an end date for the report that is being generated. For example, an annual W-2 statement would be for the taxable, calendar year with start date at the beginning and end date at the end of the taxable calendar year. Kahn, Abstract. Kahn, Figure 18A, discloses “Bi-weekly Payroll” (payroll cycle). Kahn, page 9, Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the appropriate party (employer, employee, benefit provider, etc.). Kahn, page 26, lines 29-33, discloses the final step in the process is the generation and sending of reports. Kahn, Figure 31);	after receiving the identification of the start date and the end date, … comprising payroll data for time entry data indicating a work date on or after the start date and on or before the end date, wherein: 	the payroll data is received from one or more payroll systems and corresponds to one or more payroll cycles; (Kahn, Figure 2. Kahn, Abstract, discloses the system provides an automated, centralized back-end payroll service with a full-featured web-based payroll system. Both aspects of the system have access to a central database, which includes profile information on employers (30) and employees (40); timesheets, salary and hourly wage data);	the payroll data comprises pay rate data and the time entry data; the pay rate data comprises a pay rate for one or more employees; (Kahn, Abstract, discloses employees hourly wage 		the time entry data comprises a plurality of time entries corresponding to one or more employees; and each time entry comprises at least work date, an employee identifier, a start time, and an end time; (Kahn, Abstract, discloses employees timesheets, Examiner notes a timesheet is a method for recording a workers time.);	,,, automatically retrieving, by the report generating tool, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and (Kahn, page 67, teaches annual W-2 statements, quarterly summary of 401 (k) contribution by employees) and Employers (e.g., summary of disbursements made during pay period). … The system application server contains a scheduler that is set to initiate the transmission of reports to a particular tax authority at predetermined times each day. At that time, the server executes various stored procedures that run against system data tables. The stored procedures use SQL data access calls to retrieve data regarding electronic reports to be transmitted. Kahn, Abstract, discloses employees hourly wage data and timesheets. Further, Kahn, Figure 28(b), discloses two employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates	the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry data (Kahn, Abstract, discloses employees hourly wage data. Further, Kahn, Figure 28(b), discloses employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates.);	presenting, on a display, a user interface comprising the one or more time entries of the select time entry data; 53604865ATTORNEY DOCKET NO.PATENT 084731.0101Serial No. 15/881,094(Kahn, Figure 31, discloses a user interface with time entries (effective date is 09/01/1999, expiration date is 12/01/9999));	8in response to a user selection of the one or more time entries of the select time entry data, determining, by the report generating tool, a payroll reimbursement amount based on a first reimbursement … and the user selected time entries; (Kahn, page 16, discloses in performing its 	Yet, Kahn does not appear to explicitly teach “generating, by the report generating tool, a report comprising the payroll reimbursement amount, wherein the report is submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure.”	In the same field of endeavor, Gauthier teaches generating, by the report generating tool, a report comprising the payroll reimbursement amount, wherein the report is submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure (Gauthier, Abstract, discloses Ensuring Adequate Documentation of Costs to Support Claims for Disaster Recovery Assistance and Improving the Timeliness of Financial Reports. The GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs. Gauthier, page 1, discloses Governments frequently qualify for reimbursement of a portion of their disaster-related costs through federal and state assistance programs. Agencies that administer such programs, such as the Federal Emergency Management Agency (FEMA), typically set demanding documentation requirements to support claims for reimbursement. Gauthier, page 1, discloses he GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation reimbursement percent”	In the same field of endeavor, Fema teaches reimbursement percent (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage querying one or more databases … in response to querying the one or more databases”.	In the same field of endeavor, Woodings teaches querying one or more databases … in response to querying the one or more databases (Woodings, Abstract. para 0039-0041, discloses FIG. 11A-D, 12 and 13 is a GUI of the worker searches split up into tabs in accordance with this embodiment of the present invention. Woodings, para 0129, discloses the documents are stored in a storage such as a database, thereby allowing a number of various searches based on numerous customized criteria. Further, Examiner notes Woodings, teaches in Figure 24A, start time and end times, and Woodings, para 0491, discloses hourly reimbursement in Figures 50A-50B) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn and Gauthier invention to include querying databases as taught by Woodings with the motivation to perform a number of various searches based on numerous customized criteria to facilitate document management including input, distribution, updates and access (Woodings, para 0129). The Kahn invention, now incorporating Gauthier, Fema and Woodings, has all the limitations of claim 9.

Regarding Claim 10, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the method of Claim 9, and Kahn further teaches wherein the method further comprises: automatically determining, by the report generating tool, that the first reimbursement … and changing, based on user input, the first reimbursement percentage to a number that is not 75%. (Kahn, page 22, lines 7-19, discloses Employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.). If 
Yet, Kahn and Gauthier do not appear to explicitly teach “reimbursement percentage is 75%”	In the same field of endeavor, Fema teaches reimbursement percentage is 75% (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage Assessment.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Woodings and Gauthier invention to include reimbursement percentages as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1).

Regarding Claim 11, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the method of Claim 9. 
Yet, Kahn does not appear to explicitly teach “further comprising: determining, by the report generating tool, a cost code corresponding to an equipment used between the start date and the end date based on user input; identifying, by the report generating tool, one or more of the selected time entries as being associated with the equipment, wherein the selected time entries are identified based on user input; determining, by the report generating tool, a number of hours that the equipment was operated based on the identified time entries; and calculating, by the report generating tool, an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage.”	In the same field of endeavor, Gauthier teaches further comprising: determining, by the report generating tool, a cost code corresponding to an equipment used between the start date and the end date based on user input; identifying, by the report generating tool, one or more of the selected time entries as being associated with the equipment, wherein the selected time entries are identified based on user input; determining, by the report generating tool, a number of hours that the equipment was operated based on the identified time entries; and calculating, by the report generating tool, an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage (Gauthier, Abstract, discloses Ensuring Adequate Documentation of Costs to Support Claims for Disaster Recovery Assistance and Improving the Timeliness of Financial Reports. The GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs. Gauthier, page 1, discloses GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs.  Gauthier, page 2, discloses to ensure sufficiently detailed documentation to support reimbursement of disaster-related costs, governments should: Establish a supplemental chart of accounts specifically designed to collect data on disaster-related costs. The supplemental chart of accounts should, for example: classify projects based on categories used by the government offering reimbursement (e.g., large projects v. small projects; emergency repairs v. permanent repairs); Collect and maintain appropriate nonfinancial data to support claims for reimbursement, such as the following: "before and after" photographs of each repair, labeled by location (with map, as needed) and date relevant correspondence precise information on materials used (e.g., number of bricks v. square footage) (materials); and Track local equipment usage (by hours actually used)). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn invention to include generate a report comprising the reimbursement, wherein the report is submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure wherein the report includes equipment costs for reimbursement as taught by Gauthier with the motivation to maximize the reimbursement of disaster-related costs (Gauthier, Abstract).

Regarding Claim 12, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the method of Claim 9, and Kahn further teaches calculating, by the report generating tool, one or more other reimbursements amounts based on user input and one or more reimbursement …, the one or more reimbursement amounts being one or more of: a materials reimbursement amount; a rental reimbursement amount; a contract labor reimbursement amount; an administrative reimbursement amount; and calculating, by the report generating tool, a reimbursement total comprising at least the payroll reimbursement amount, the equipment reimbursement amount, and the one or more other reimbursement amounts; wherein the generated report comprises the reimbursement total (Kahn, page 24, lines 7-19, discloses employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.. Kahn teaches contract labor (Kahn, page 24, line 22, discloses a contractor on its payroll), Gauthier teaches materials, equipment and administrative reimbursement (Gauthier, page 2, discloses precise information on materials used and local equipment usage and Any provision for changes in compensation levels for salaried staff who work long hours in the event of a disaster should be properly approved and documented before a disaster occurs) and Fema teaches rentals (Fema, page 54, discloses rental and lease agreements).	Yet, Kahn and Gauthier do not appear to explicitly teach “reimbursement percentage”	In the same field of endeavor, Fema teaches reimbursement percentage (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary 

Regarding Claim 15, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the method of Claim 1.
Yet, Kahn does not appear to explicitly teach “wherein the government agency is one or more of the set comprising: Federal Emergency Management Agency (FEMA); and United States Department of Agriculture (USDA)”	In the same field of endeavor, Fema teaches wherein the government agency is one or more of the set comprising: Federal Emergency Management Agency (FEMA); and United States Department of Agriculture (USDA) (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Woodings and Gauthier invention to include FEMA as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1).

Regarding Claim 17, Kahn teaches One or more computer-readable non-transitory storage media in one or more computing systems, the media embodying logic that is operable when executed to cause the report generating tool to: receive, based on user selection, an identification of a type of report to be generated; receive, based on user selection, an identification of a start date and an end date for the user selected type of report to be generated, the start date and the end date defining a duration for the user selected type of report; (Kahn, Figures 1-3, discloses generate and send reports. Kahn, Figure 31, discloses a screen print of an interactive user interface for displaying periodic earnings information regarding a particular employee in an embodiment of the present 
after receiving the identification of the start date and the end date, … comprising payroll data for time entry data indicating a work date on or after the start date and on or before the end date, wherein: the payroll data is received from one or more payroll systems and corresponds to one or more payroll cycles; (Kahn, Figure 2. Kahn, Abstract, discloses the system provides an automated, centralized back-end payroll service with a full-featured web-based payroll system. Both aspects of the system have access to a central database, which includes profile information on employers (30) and employees (40); timesheets, salary and hourly wage data);
the payroll data comprises pay rate data and the time entry data; the pay rate data comprises a pay rate for one or more employees; (Kahn, Abstract, discloses employees hourly wage data and timesheets. Further, Kahn, Figure 28(b), discloses employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates.);	
the time entry data comprises a plurality of time entries corresponding to one or more employees; and each time entry comprises at least work date, an employee identifier, a start time, and an end time; (Kahn, Abstract, discloses employees timesheets, Examiner notes a timesheet is a method for recording a workers time.);
… automatically retrieve, from the one or more databases, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data, wherein: the select time entry data comprises one or more time entries corresponding to at least two employees, the one or more time entries indicating a work date on or after the start date and on or before the end date; and (Kahn, page 67, teaches annual W-2 statements, quarterly summary of 401 (k) contribution by employees) and Employers (e.g., summary of disbursements made during pay period). … The system application server contains a scheduler that is set to initiate the transmission of reports to a particular tax authority at predetermined times each day. At that time, the server executes various stored procedures that run against system data tables. The stored procedures use SQL data access calls to retrieve data regarding electronic reports to be transmitted. Kahn, Abstract, discloses employees hourly wage data and timesheets. Further, Kahn, Figure 28(b), discloses two employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates);
the select pay rate data comprises a pay rate corresponding to each employee identified in the select time entry data; (Kahn, Abstract, discloses employees hourly wage data. Further, Kahn, Figure 28(b), discloses employees “Greenspan, Michael” and “Jones, Frank” for example, along with payroll information including pay rates.);
present, on a display, a user interface comprising the one or more time entries of the select time entry data; 53604865ATTORNEY DOCKET NO.PATENT 084731.0101Serial No. 15/881,09412(Kahn, Figure 31, discloses a user interface with time entries (effective date is 09/01/1999, expiration date is 12/01/9999));
in response to a user selection of one or more of the plurality of time entries of the select time entry dataKahn, page 16, discloses in performing its coordination and control functions, application server communicates with a plurality of data collections. These collections may be implemented as databases, tables, or other data structures, and comprise the primary categories of data manipulated by the system. Kahn, page 16, discloses, for each Employer, employee data consists of information about the Employer's employees and/or contractors, including: personal information (e.g., name, employee number, social security number, date of birth, etc.), address information, company contact information (e.g., office, division, department, telephone number, etc.), payroll information (e.g., salary or hourly status, payroll group, exempt status indicators, etc.), pay rate information (e.g., salary, hourly). Kahn, page 17, lines 19-21, discloses For each Employer, payroll data includes the total payroll 	Yet, Kahn does not appear to explicitly teach “generate a report comprising the payroll reimbursement amount, wherein the report is submitted to one or more of a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure.”	In the same field of endeavor, Gauthier teaches generate a report comprising the payroll reimbursement amount, wherein the report is submitted to one or more of a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure (Gauthier, Abstract, discloses Ensuring Adequate Documentation of Costs to Support Claims for Disaster Recovery Assistance and Improving the Timeliness of Financial Reports. The GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs. Gauthier, page 1, discloses Governments frequently qualify for reimbursement of a portion of their disaster-related costs through federal and state assistance programs. Agencies that administer such programs, such as the Federal Emergency Management Agency (FEMA), typically set demanding documentation requirements to support claims for reimbursement. Gauthier, page 1, discloses he GFOA's new recommended practice urges governments to take certain definite steps to ensure that should they ever face a disaster they would be in a position to assemble the documentation needed to maximize the reimbursement of disaster-related costs.  Gauthier, page 2, discloses to ensure sufficiently detailed documentation to support reimbursement of disaster-related costs, governments should: Establish a supplemental chart of accounts specifically designed to collect data on disaster-related costs, including payroll, at a level of detail sufficient to meet grantor documentation requirements. The supplemental chart of accounts should, for example: classify projects based on categories used by the government offering reimbursement (e.g., large projects v. small projects; emergency repairs v. permanent repairs) track costs, at a minimum, at the project worksheet level for staff hours, specify name, title, dates, times, and rates (administrative reimbursement); Educate program staff in the various reimbursement percent”	In the same field of endeavor, Fema teaches reimbursement percent (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage Assessment.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn and Gauthier invention to include reimbursement percentages as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1). 	While Kahn does teach data is stored in databases, Kahn does not appear to explicitly teach “query one or more databases … in response to querying the one or more databases”.	In the same field of endeavor, Woodings teaches query one or more databases … in response to querying the one or more databases (Woodings, Abstract. para 0039-0041, discloses FIG. 11A-D, 

Regarding Claim 18, Kahn, now incorporating Gauthier, Woodings and Fema, teaches the media of Claim 17. 
Yet, Kahn does not appear to explicitly teach “wherein the logic is further operable to cause the report generating tool to: determine, based on user input, a cost code corresponding to an equipment used between the start date and the end date; identify, based on user input, one or more of the selected time entries as being associated with the equipment; determine, based on the identified time entries, a number of hours that the equipment was operated; and calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage; wherein the report further comprises the equipment reimbursement amount.”	In the same field of endeavor, Gauthier teaches wherein the logic is further operable to cause the report generating tool to: determine, based on user input, a cost code corresponding to an equipment used between the start date and the end date; identify, based on user input, one or more of the selected time entries as being associated with the equipment; determine, based on the identified time entries, a number of hours that the equipment was operated; and calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage; wherein the report further comprises the equipment reimbursement amount (Gauthier, Abstract, discloses Ensuring Adequate 

Regarding Claim 19, Kahn, now incorporating Gauthier, Woodings and Fema, teaches the media of Claim 17, and Kahn further teaches wherein the logic is further operable to cause the report generating tool to: calculate one or more other reimbursements amounts based on user input and one or more reimbursement …, the one or more reimbursement amounts being one or more of: a materials reimbursement amount; a rental reimbursement amount; a contract labor reimbursement amount; and an administrative reimbursement amount; and calculate a reimbursement total comprising at least the payroll reimbursement amount, the equipment reimbursement amount, and the one or more other reimbursement amounts; wherein the generated report comprises the reimbursement total (Kahn, page 24, lines 7-19, discloses employee data that will be displayed by the system includes the following: name, identification number (e.g., social security number), pay rate or salary, pay period end date, status indicator regarding whether paycheck was prepaid, earnings broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.), hours (if applicable) broken out by type (e.g., regular, overtime), total pay amount broken out by type (e.g., regular, overtime, reimbursement, health benefits, etc.. Kahn teaches contract labor (Kahn, page 24, line 22, discloses a contractor on its payroll), Gauthier teaches materials, equipment and administrative reimbursement (Gauthier, page 2, discloses precise information on materials used and local equipment usage and Any provision for changes in compensation levels for salaried staff who work long hours in the event of a disaster should be properly approved and documented before a disaster occurs) and Fema teaches rentals (Fema, page 54, discloses rental and lease agreements).	Yet, Kahn and Gauthier do not appear to explicitly teach “reimbursement percentage”	In the same field of endeavor, Fema teaches reimbursement percentage (Fema, page 2, discloses The Federal government shares the cost with you (usually 75 percent Federal and 25 percent non-Federal) according to the FEMA-State Agreement (a formal legal document stating the understandings, commitments, and binding conditions for assistance in the major disaster or emergency) for the major disaster or emergency. When conditions warrant and if authorized by the President, 100 percent Federal funding may even be available for a limited period of time. Fema, page 11, discloses FEMA will obligate 50 percent of the Federal share of the estimated costs of work under Categories A and B (Debris Removal and Emergency Protective Measures) as estimated during the Preliminary Damage Assessment.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Woodings and Gauthier invention to include reimbursement percentages as taught by Fema with the motivation to have FEMA help cover some of the costs in a disaster or emergency (Fema, page 1).

Claims 3-4, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, Gauthier, Woodings, and Fema and further in view of Venkatasubramanian et al. (US 8,924,272 B2), hereinafter “Ven”.

Regarding Claim 3, Kahn, now incorporating Gauthier, Woodings and Fema, teaches the system of Claim 1, and Kahn further teaches wherein the instructions, when executed by the processor, are further operable to cause the report generating tool to: … comprises one or more of. a date on or before the start date and on or before the end date; and [[or]] a name for the user selected type of report[[,]]; and … in the generated report (Kahn, page 9, lines 16-18, discloses Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the appropriate party (employer, employee, benefit provider, etc.).	Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “retrieve, in response to querying the one or more databases for invoices corresponding to search criteria, a plurality of invoices corresponding to the search criteria, wherein the search criteria … receive, based on user input, an identification of one or more of the plurality of invoices, wherein the identified invoices are included.”	In the same field of endeavor, Ven teaches retrieve, in response to querying the one or more databases for invoices corresponding to search criteria, a plurality of invoices corresponding to the search criteria, wherein the search criteria … receive, based on user input, an identification of one or more of the plurality of invoices, wherein the identified invoices are included (Ven, Figure 4, Abstract, discloses Embodiments of the present invention include architectures and methods for automated management of invoices. Embodiments of the present invention may include techniques for receiving and unifying invoice data, retrieving information about each invoice. Ven, Column 2, lines 60-66, discloses the invoice management system may further include an index database for performing searches. In one embodiment, the present invention includes a method of processing invoices comprising storing invoice data corresponding to a plurality of invoices in a repository, automatically searching a plurality of systems for information corresponding to each invoice. Ven, Column 10, lines 36-40, discloses an invoice template may include a collection of characteristics that a user may look for when an invoice enters the system. Invoice templates may include a plurality of fields that have predefined values (e.g.,  invoices as taught by Ven with the motivation for automated management of invoices and for receiving and unifying invoice data (Ven, Abstract). The Kahn, Gauthier, Woodings and Fema invention, now incorporating Ven, has all the limitations of claim 3.

Regarding Claim 4, Kahn, now incorporating Gauthier, Woodings, Fema and Ven, teaches The system of Claim 3, and Kahn, page 68, lines 30-32, discloses The system includes electronic copies of forms of third-party payroll systems and services, in order to enable an Employer to seamlessly convert to this system and to populate system databases with the Employer's information from such other systems or services.
Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “wherein the instructions, when executed by the processor, are further operable to cause the report generating tool to: in response to identifying one or more of a total invoice amount, an invoice number, or an invoice date on at least one of the identified invoices, automatically populate one or more fields of a contract labor tab, a materials tab, a rentals tab, or an equipment tab with one or more of the total invoice amount, the invoice number; or the invoice date, wherein one or more of the total invoice amount, the invoice number; or the invoice date are identified based on contents of each identified invoice.”	In the same field of endeavor, Ven teaches wherein the instructions, when executed by the processor, are further operable to cause the report generating tool to: in response to identifying one or more of a total invoice amount, an invoice number, or an invoice date on at least one of the identified invoices, automatically populate one or more fields of a contract labor tab, a materials tab, a rentals tab, or an equipment tab with one or more of the total invoice amount, the invoice number; or the invoice date, wherein one or more of the total invoice amount, the invoice number; or the invoice date are identified based on contents of each identified invoice (Ven, Abstract, discloses Embodiments of the present invention include architectures and methods for automated management of invoices. Embodiments of the present invention may include techniques for receiving and unifying invoice data, retrieving information about each invoice. Ven, Column 2, lines 60-66, discloses the  invoices as taught by Ven with the motivation for automated management of invoices and for auto-population to be carried out (Ven, Abstract and Ven, Column 10, line 25).

Regarding Claim 13, Kahn, now incorporating Gauthier, Woodings and Fema, teaches The method of Claim 9, and Kahn further teaches … comprising one or more of a date between the start date and end date or the name for the user selected type of report … date on or before the start date and on or before the end date; and a name for the user selected type of report… in the generated report. (Kahn, page 9, lines 16-18, discloses Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the in response to querying the one or more databases for invoices corresponding to search criteria ... the search criteria comprising one or more of: … retrieving, by the report generating tool, a plurality of invoices corresponding to the search criteria; receiving, by the report generating tool, an identification of one or more of the plurality of invoices, wherein the one or more invoices are identified based on user input and the identified invoices are included”.	In the same field of endeavor, Ven teaches in response to querying the one or more databases for invoices corresponding to search criteria ... the search criteria comprising one or more of: … retrieving, by the report generating tool, a plurality of invoices corresponding to the search criteria; receiving, by the report generating tool, an identification of one or more of the plurality of invoices, wherein the one or more invoices are identified based on user input and the identified invoices are included (Ven, Figure 4, Abstract, discloses Embodiments of the present invention include architectures and methods for automated management of invoices. Embodiments of the present invention may include techniques for receiving and unifying invoice data, retrieving information about each invoice. Ven, Column 2, lines 60-66, discloses the invoice management system may further include an index database for performing searches. In one embodiment, the present invention includes a method of processing invoices comprising storing invoice data corresponding to a plurality of invoices in a repository, automatically searching a plurality of systems for information corresponding to each invoice. Ven, Column 10, lines 36-40, discloses an invoice template may include a collection of characteristics that a user may look for when an invoice enters the system. Invoice templates may include a plurality of fields that have predefined values (e.g., the vendor's name, identification number.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Gauthier and Fema invention to include invoices as taught by Ven with the motivation for automated management of invoices and for receiving and unifying invoice data (Ven, Abstract). The Kahn, Gauthier, Woodings and Fema invention, now incorporating Ven, has all the limitations of claim 13.

Regarding Claim 14, Kahn, now incorporating Gauthier, Fema, Woodings and Ven, teaches The method of Claim 13, and Kahn, page 68, lines 30-32, discloses The system includes electronic copies of forms of third-party payroll systems and services, in order to enable an Employer to seamlessly convert to this system and to populate system databases with the Employer's information from such other systems or services.
Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “further comprising: in response to identifying one or more of a total invoice amount, an invoice number, or an invoice date on at least one of the identified invoices, automatically populating, by the report generating tool, one or more fields of a contract labor tab, a materials tab, a rentals tab, or an equipment tab with one or more of the total invoice amount, the invoice number; or the invoice date, wherein one or more of the total invoice amount, the invoice number, or the invoice date are identified based on contents of each identified invoice.”	In the same field of endeavor, Ven teaches in response to identifying one or more of a total invoice amount, an invoice number, or an invoice date on at least one of the identified invoices, automatically populating, by the report generating tool, one or more fields of a contract labor tab, a materials tab, a rentals tab, or an equipment tab with one or more of the total invoice amount, the invoice number; or the invoice date, wherein one or more of the total invoice amount, the invoice number, or the invoice date are identified based on contents of each identified invoice (Ven, Abstract, discloses Embodiments of the present invention include architectures and methods for automated management of invoices. Embodiments of the present invention may include techniques for receiving and unifying invoice data, retrieving information about each invoice. Ven, Column 2, lines 60-66, discloses the invoice management system may further include an index database for performing searches. In one embodiment, the present invention includes a method of processing invoices comprising storing invoice data corresponding to a plurality of invoices in a repository, automatically searching a plurality of systems for information corresponding to each invoice. Ven, Column 10, lines 24-31, discloses the above described process is just one example of how auto-population may be carried out. Auto population algorithms and rules may be defined and altered in accordance with different system requirements. Thus, context may be gathered from across a wide range of information sources, and the information from one or more sources may be used to access yet further information to gather relevant  invoices as taught by Ven with the motivation for automated management of invoices and for auto-population to be carried out (Ven, Abstract and Ven, Column 10, line 25).

Regarding Claim 20, Kahn, now incorporating Gauthier, Woodings and Fema, teaches The media of Claim 17, and Kahn further teaches wherein the logic is further operable to cause the report generating tool to: retrieve, …a date on or before the start date and on or before the end date; and a name for the user selected type of report; … in the generated report. (Kahn, page 9, lines 16-18, discloses Employers also can specify custom reports (in addition to those required by law), which the system will generate and transfer automatically to the appropriate party (employer, employee, benefit provider, etc.).	Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “in response to querying the one or more databases for invoices corresponding to search criteria … a plurality of invoices corresponding to the search criteria; wherein the search criteria comprises one or more of …and receive, based on user input, an identification of one or more of the plurality of invoices, wherein the identified invoices are included”.	In the same field of endeavor, Ven teaches in response to querying the one or more databases for invoices corresponding to search criteria … a plurality of invoices corresponding to the search criteria; wherein the search criteria comprises one or more of …and receive, based on user input, an identification of one or more of the plurality of invoices, wherein the identified invoices are included (Ven, Abstract, discloses Embodiments of the present invention include architectures and methods for automated management of invoices. Embodiments of the present invention may include techniques for receiving and unifying invoice data, retrieving information about each invoice. Ven, Column 2, lines 60-66, discloses the invoice management system may further include an index database for performing searches. In one embodiment, the present invention includes a method of processing invoices comprising storing invoice data corresponding to a plurality of invoices in a repository, automatically searching a plurality of systems for information corresponding to each invoice. Ven, Column 10, lines 36-40, discloses an invoice template may include a collection of characteristics that a user may look for when an invoice enters the system. Invoice templates may include a plurality of fields that have predefined values (e.g., the vendor's name, identification number.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Gauthier and Fema invention to include invoices as taught by Ven with the motivation for automated management of invoices and for receiving and unifying invoice data (Ven, Abstract). The Kahn, Gauthier, Woodings and Fema invention, now incorporating Ven, has all the limitations of claim 20.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kahn, Gauthier, Woodings, and Fema and further in view of Rogers et al. (US 6,772,156 B1), hereinafter “Rogers”.

Regarding Claim 5, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the system of Claim 1.	Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “wherein the instructions, when executed by the processor, are further operable to: number each page of the generated report; and add an index page to the generated report.”	In the same field of endeavor, Rogers teaches wherein the instructions, when executed by the processor, are further operable to cause the report generating tool to: number each page of the generated report; and add an index page to the generated report (Rogers, Column 8, lines 23-33, discloses in page list hierarchy 202 the next lower level below the a page object references a series of controls 212, 214. . . and flows 216.. . . AS mentioned above, each control contains information for some feature displayed on the page. Examples of page controls include headers Such as titles, footers, page numbers, footnotes, etc. Also as noted above, each flow such as flow 216, defines the portion of a page where actual data for the report (e.g., data from a database) is presented. Thus, data is, in essence, “flowed' into the report into the flow regions defined within the page by flow objects. Roger, Column 4, lines 25-28, discloses in one embodiment the content information only contains information related to the Subset of pages and generally reflects a level break Structure of the Subset of pages.) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Kahn, Gauthier, Woodings and Fema invention to include numbering each page of the generated report and add an index page to the generated report as taught by Rogers with the motivation for generating and viewing an report (Rogers, Column 2, lines 67 and Column 3, line 1). The Kahn, Gauthier, Fema and Woodings invention, now incorporating Rogers, has all the limitations of claim 5.

Regarding Claim 16, Kahn, now incorporating Gauthier, Fema and Woodings, teaches the method of Claim 9.	Yet, Kahn, Gauthier and Fema do not appear to explicitly teach “numbering each page of the generated report; and adding an index page to the generated report.”	In the same field of endeavor, Rogers teaches numbering each page of the generated report; and adding an index page to the generated report (Rogers, Column 8, lines 23-33, discloses in page list hierarchy 202 the next lower level below the a page object references a series of controls 212, 214. . . and flows 216.. . . AS mentioned above, each control contains information for some feature displayed on the page. Examples of page controls include headers Such as titles, footers, page numbers, footnotes, etc. Also as noted above, each flow such as flow 216, defines the portion of a page where actual data for the report (e.g., data from a database) is presented. Thus, data is, in essence, “flowed' into the report into the flow regions defined within the page by flow objects. Roger, Column 4, lines 25-28, discloses in one embodiment the content information only contains information related to the Subset of pages and  numbering each page of the generated report and adding an index page to the generated report as taught by Rogers with the motivation for generating and viewing an report (Rogers, Column 2, lines 67 and Column 3, line 1). The Kahn, Gauthier, Fema and Woodings invention, now incorporating Rogers, has all the limitations of claim 16.

Response to Arguments
Applicants arguments filed on 10/18/2021 have been fully considered but they are not persuasive.

Regarding 35 U.5.C. § 101 rejections: Applicant’s arguments have been fully considered but are found unpersuasive and Examiner maintains the 101 rejection.

Applicant remarks: 
Claims 1-20 are not directed towards an abstract idea
“Applicant respectfully traverses the Examiner's conclusion that the claimed invention is allegedly directed to an abstract idea…According to the Examiner, the claims "are directed to all three groupings of abstract ideas:" (1) Mental Processes, (2) Certain methods of organizing human activity, and (3) Mathematical Concepts. Office Action at p. 51. Applicant respectfully disagrees that the claims are directed to any of the groupings of abstract ideas because the claims, like in Ancora, "make non-abstract improvements to computer technology." …
“Claim 1 recites a system comprising one or more databases, a processor, and a memory configured to store instructions operable to cause a report generating tool to perform steps that integrate and optimize payroll data for disaster relief and recovery and facilitate generating data intensive reports that utilize payroll data. In particular, the additional limitations in Claim 1 reflect improvements in computer- and user-interface functionality. The Federal Circuit has repeatedly confirmed that claims reciting concrete improvements to user interfaces are directed to patent-eligible subject matter….Like the eligible claims at issue in these cases, Claim 1 recites concrete improvements to user interfaces and therefore is directed to patent-eligible subject matter” ….
“Claim 1 recites limitations that disclose a report generating tool operable to perform specific steps, based on user selection or user input, to generate a report submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure. Considered as a whole, these limitations reflect an improved user interface that overcomes disadvantages associated with prior approaches. See, e.g., U.S. Patent Application Publication No. 2019/0236549 ("Published Application") at   0055, Figs. 3-8 ("FIGS. 3-8 illustrate examples of interfaces presented by report generating tool 150.") For example, the specification describes that prior to the claimed invention, reports were manually prepared by individuals and/or organizations and were "generally time consuming and onerous to put together as the information included in the report is manually collected, manually calculated, and manually input." Id.,   0002. As a result, these reports "take a lot of time to prepare and may include mistakes and/or deficiencies." Id.,   0016. 
The claimed report generating tool, which the specification describes may be "a specialized computer," "software," or "a combination of software and hardware," solves these problems. Id.,   0032. For example, the report generating tool "provides an efficient solution to generating data intensive reports that utilize time clock data," by integrating payroll data from a payroll application and optimizing such data for disaster relief and recovery purposes. Id., 0004, 0017 (emphasis added). Like the claims to an improved user interface that enabled "traders to more efficiently and accurately place trades" found to be patent-eligible in Trading Techs., 675 F. App'x at 1004-5, the report generating tool, and its claimed use in the specific context of generating a report submitted to a government agency for reimbursement of expenses related to a rebuild or repair of at least one structure, reflects a concrete improvement to user-interface functionality. 
Additionally, Claim 1 recites that the system is configured to "automatically generate a report comprising the reimbursement total." The specification describes that "automatic performance" confers "benefits such as a reduction in CPU resources, memory resources, and network bandwidth that would otherwise be required to perform these actions." Published Application,   0038. Indeed, the Federal Circuit has recognized that "[m]uch of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes." Trading Techs., 675 F. App'x 1001 at 1005.
As shown above, the additional limitations of Claim 1 reflect concrete improvements in computer- and user-interface functionality.”

Examiner respectfully disagrees. 
With respect to Applicants remarks that the claims are not directed towards an abstract idea, the Examiner respectfully disagrees, as the claims are directed to all three groupings of abstract ideas: 
Mental Processes (concepts performed in the human mind (including an observation, evaluation, judgement, opinion (claim 1 recites for example, “payroll data received”, “receive, based on user selection, an identification of a type of report to be generated”, “retrieve a subset of the payroll data”, “determine a payroll reimbursement amount”, “calculated by: identifying, for each user selected time entry, an employee corresponding to the entry”, “determining whether the time entry corresponds to regular time or overtime”,53604865ATTORNEY DOCKET NO.PATENT084731.0101Serial No. 15/881,094 4”determining an overtime pay amount”, “generate a report comprising the reimbursement total”). Concepts performed in the human mind as mental processes because the steps of receiving, calculating, identifying, determining and analyzing data mimic human thought processes of observation, evaluation, judgement and opinion, perhaps with paper and pencil, where data interpretation is perceptible in the human mind. See In re TLI Commc’ns LLCPatentLitig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).	Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; managing personal behavior or relationships or interactions between people (as the claims are directed to generating a report from payroll data for a payroll reimbursement amount and submitting the report to a government agency for reimbursement, which is a certain form of business relations).	Mathematical Concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as for example, independent claim 1 recites: “determine a payroll reimbursement amount calculated based on a first reimbursement percentage”, “determining an calculated based on an overtime pay rate”, “calculating a total overtime amount, the total overtime amount comprising the sum of the overtime pay amounts for each identified employee; multiplying the total overtime amount by the first reimbursement percentage”, “determine a number of hours that the equipment was operated; calculate an equipment reimbursement amount based on the cost code, the number of hours that the equipment was operated, and a second reimbursement percentage; calculate, based on user input and a third reimbursement percentage, a materials reimbursement amount, a rental reimbursement amount, a contract labor reimbursement amount, and an administrative reimbursement amount; calculate a reimbursement total comprising the payroll reimbursement amount, the equipment reimbursement amount, the materials reimbursement amount, the rental reimbursement amount, the contract labor reimbursement amount, and the administrative reimbursement amount”, independent claim 9 recites “determining a payroll reimbursement amount based on a first reimbursement percentage”, and independent claim 17 recites “determine a payroll reimbursement amount calculated based on a first reimbursement percentage”.)
With respect to Applicants remarks that the claims “disclose a report generating tool operable to perform specific steps, based on user selection or user input, to generate a report submitted to a government agency…prior to the claimed invention, reports were manually prepared by individuals and/or organizations and were "generally time consuming and onerous to put together as the information included in the report is manually collected, manually calculated, and manually input””.  Examiner respectfully does not find these arguments persuasive as using a computer to generate a report instead of manually preparing a report is merely using computers for what they are known for - computers make acquiring data faster, more accurate and more efficient. Further, using computers to acquire data more efficiently is considered to be mere instructions to carry out the abstract idea and mere field of use and technical environment as outlined in MPEP 2106.05. 	With respect to Applicants remarks that the claims reflect an improved user interface, Examiner has reviewed Applicants specification and has not found a unique user interface, rather, the user interface is a broadly claimed, generic user interface which does not bring about some benefit to the use of a computing device, nor does it demonstrate a technologically rooted solution to a computer-centric 

Applicant remarks: 
Even if Claims 1-20 are directed towards an abstract idea, the claims integrate the judicial exception into a practical application.
“Even if Claims 1-20 were directed to an abstract idea, the claims integrate the judicial exception into a practical application…
The pending claims recite systems and methods that improve the functioning of a computer in performing the functions of integrating and optimizing payroll data. As argued above, Claim 1 recites a system configured to "automatically generate a report comprising the reimbursement total." The specification describes that the "automatic performance" feature of Claim 1 confers "benefits such as a reduction in CPU resources, memory resources, and network bandwidth that would otherwise be required to perform these actions." Published Application,   0038. Indeed, the Federal Circuit has recognized that "[m]uch of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes." Trading Techs., 675 F. App'x 1001 at 1005. Accordingly, the cited features of Claim 1 "reflect an improvement in the functioning of a computer" and therefore integrate the judicial exception into a practical application…
Additionally, the pending claims recite systems and methods of integrating and optimizing payroll data in order to generate more accurate-and more efficiently prepared disaster relief and recovery reports as compared to conventional disaster relief and recovery reports. As recognized in Applicant's Specification, the conventional manner of preparing disaster relief and recovery reports involves the manual collection, calculation and input of payroll data. See, e.g. Published Application,   0002 ("Applications for financial assistance generally include a breakdown of expenses related to the repair or rebuild of structures damaged during a disaster. This breakdown is commonly prepared in a report format, the content of which is manually prepared by individuals and/or organizations. These reports are generally time consuming and onerous to put together as the information included in the report is manually collected, manually calculated, and manually input."). As conventional disaster relief and recovery reports are manually prepared, such reports have a high likelihood of including mistakes and/or deficiencies….
Specifically, the pending claims recite a report generating tool configured to integrate and optimize payroll data from one or more payroll systems in order to generate reports (e.g., disaster relief and recovery reports). The claimed report generating tool is able to correlate particular types of data to determine and/or predict values and variables needed to complete a disaster relief and recovery report. See Published Application,   0004. For example, Claim 1 recites querying one or more databases for time entry data corresponding to the duration for the user selected type of report, automatically retrieving a subset of payroll data from the one or more databases in response to running said query, and presenting a user interface which displays particular of the subset of payroll data in a manner which is user selectable….
The pending claims incorporate these meaningful features (as well as others) therefore claiming more than the alleged abstract idea and thereby constituting more than a mere drafting effort designed to monopolize the alleged abstract idea. Furthermore, as one of ordinary skill in the art will understand, integrating and optimizing payroll data in the claimed manner has several appreciable benefits. For example, integrating and optimizing payroll data may reduce and/or prevent clerical and computational errors that might otherwise arise if generating a disaster relief and recovery report in the conventional manner….
In view of the above, the patent claims are patent eligible under § 101 because the pending claims integrate any alleged judicial exception into a practical application.”

Examiner respectfully disagrees. 
As an initial matter, again, with respect to Applicants remarks that the claims are “integrating and optimizing payroll data in order to generate more accurate-and more efficiently prepared disaster relief and recovery reports as compared to conventional disaster relief and recovery reports. As the conventional manner of preparing disaster relief and recovery reports involves the manual collection, calculation and input of payroll data”.  Examiner respectfully does not find these arguments persuasive as manually preparing a report is merely using computers for what they are known for - computers make acquiring data faster, more accurate and more efficient. Therefore these remarks are found unpersuasive.
With respect to integration of the abstract idea into a practical application, the computing elements (user interfaces, one or more databases, a processor, a memory, and a computer-readable non-transitory storage media) are additional elements to perform the steps and amount to no more than mere instructions to apply the exception using generic computer components. These components are described in Applicant’s own specification at a high level of generality. See Applicants specification, Figure 1B and para 0031 discloses: “FIGURE 1B illustrates an example of a computer system … report generating tool may be a program that is implemented by a processor of a computer system such as computer system. Computer system may be any suitable computing system in any suitable physical form” and para 0034 discloses “Computer system may include a processor, memory, storage, an input/output (I/O) interface, a communication interface, and a bus”. Examiner fails to see how the generic recitations of these most basic computer components and/or of a system so integrates the judicial exception as to “impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Guidance, 84 Fed. Reg. at 53. Thus, Examiner finds that the claims recite the judicial exception of mathematical concepts, mental processes and certain methods of organizing human activity and is not integrated into a practical application.
Further, with respect to Applicants remarks “integrating and optimizing payroll data may reduce and/or prevent clerical and computational errors that might otherwise arise if generating a disaster relief and recovery report in the conventional manner…” Examiner respectfully again notes, the invention is using computer systems for what they are known for.  That is, claim 1 recites, for example: “receive, based on user selection, an identification of a type of report”, “receive, based on user selection, an indication of a start date and an end date”, “receive, based on user input, an identifier for the user selected type of report”. Each step does no more than require a generic computer to perform generic computer functions, as any generic computer can identify, receive, transmit, store, and analyze data.  The claims do not, for example, purport to improve the functioning of the computer itself or an improvement in any other technology or technical field. Applicants own specification states it may be any computing system. (See Applicants spec, para 0031 discloses “FIGURE 1B illustrates an example of a computer system 191.   As described above, report generating tool may be a program that is implemented by a processor of a computer system such as computer system 191. Computer system 191 may be any suitable computing system in any suitable physical form”) Thus, the claims at issue amount to nothing more than instructions to apply the abstract idea using some unspecified, generic computer. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-226.
Therefore Applicants remarks are found unpersuasive and Examiner maintains the 101 rejection with respect to these and all depending claims unless otherwise indicated.


Regarding 35 U.S.C. § 103 rejections. Applicants arguments have been given due consideration, but Examiner respectfully finds them unpersuasive.

Applicant remarks: 
 “The cited portions of the proposed Kahn-Gauthier-FEMA-Woodings combination do not disclose, teach, or suggest at least the following features of Claim 1: 
"after receiving the identification of the start date and the end date, query the one or more databases for time entry data indicating a work date on or after the start date and on or before the end date; 
"in response to querying the one or more databases automatically retrieve, from the one or more databases, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data; and 
"in response to a user selection of the one or more time entries of the select time entry data, determine a payroll reimbursement amount calculated based on a first reimbursement percentage and the user selected time entries.
The cited portions of Woodings fail to render obvious the first two enumerated features. Indeed, as claimed, the querying action requires that performance occur at a particular time (i.e., after receiving certain information) and be directed to particular information (i.e., time entry data). Contrary to that alleged in the Office Action, Woodings does not disclose, teach, or suggest querying the one or more databases (1) after receiving the identification of the start date and the end date; or (2) for time entry data indicating a work date on or after the start date and on or before the end date….
The Office Action alleges that Kahn at pages 16 and 17, in addition to FIG. 31, disclose "in response to a user selection of the one or more time entries of the select time entry data, determining, by the report generating tool, a payroll reimbursement amount based on a first reimbursement . . . and the user selected time entries." Office Action at p. 16. These portions of Kahn, however, do not mention-let alone describe-user selectable time entries of the kind contemplated by the claims, and thus cannot disclose, teach, or suggest determining a payroll reimbursement amount "in response to a user selection of the one or more time entries of the select time entry data" as recited in Claim 1. As recited in each of Applicant's pending claims, each time entry comprises "at least a work date, an employee identifier, a start time and an end time."

Examiner respectfully disagrees. 
In response to Applicant’s arguments: “Woodings does not disclose, teach, or suggest querying the one or more databases (1) after receiving the identification of the start date and the end date; or (2) for time entry data indicating a work date on or after the start date and on or before the end date …in response to querying the one or more databases automatically retrieve, from the one or more databases, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Kahn and Woodings teaches the limitation of "after receiving the identification of the start date and the end date, query the one or more databases for time entry data indicating a work date on or after the start date and on or before the end date” and “in response to querying the one or more databases automatically retrieve, from the one or more databases, a subset of the payroll data, the subset of the payroll data comprising select time entry data and select pay rate data”  in claim 1 as 
With respect to Applicants remarks on the Woodings reference in regards to the limitation “in response to a user selection of the one or more time entries of the select time entry data, determine a payroll reimbursement amount calculated based on a first reimbursement percentage and the user selected time entries”, Examiner respectfully notes it is a combination of Kahn and Fema that teaches this limitation. Please see the above 103 rejection and the non-final office action dated 07/16/2021, pages 16 and 20. Further, with respect to Applicants remarks that Kahn does not describe time entries that are user selectable, Examiner respectfully disagrees. See at least Kahn, Figures 31-32, Kahn, Figure 31, discloses a user interface with time entries that are selectable (effective date is 09/01/1999, expiration date is 12/01/9999). 

Applicant further remarks: 
 “Lastly, Applicant disagrees with the Office Action's contention that a person of ordinary skill in the art would be motivated to combine the Kahn, Gauthier, FEMA, and Woodings references … First, Applicant submits that the Office Action fails to set forth a prima facie case of obviousness because it does not provide any articulated reasoning why a POSITA would be motivated to combine Kahn with either Gauthier or FEMA. … The Office Action points to no disclosure in Kahn suggesting that Kahn's web-based payroll system should be modified to provide inputs for disaster relief and recovery reports, as discussed in Gauthier and FEMA. Likewise, the Office Action fails to identify any disclosure in Gauthier or FEMA suggesting that time clock data from automated payroll systems, like the one disclosed in Kahn, can be used to provide inputs for disaster relief and recovery reports. Such combination is nothing more than the result of impermissible hindsight.”

Examiner respectfully disagrees. 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	In this case the reason for combination is not gleaned solely from the Applicant’s specification. Rather, Kahn, Gauthier, Fema, and Woodings are in the analogous field of benefits administration.
The primary reference Kahn establishes it is known in the art to use an online system for web based payroll and benefits administration including employees timesheets, accessing databases, and software that performs various calculations and report generation. 
As explained in the above rejection, Kahn fails to explicitly teach a report submitted to a government agency for reimbursement of expenses related to a rebuild or repair of a structure, which is what Gauthier and Fema are relied on for. Since Gauthier and Fema, like Kahn, also teach report generation, it would have been obvious to one of ordinary skill in the art to combine. 
Woodings is relied on for querying databases. Kahn teaches databases. Since both Kahn and Woodings are in the same field of endeavor and teach databases, it would have been obvious to one of ordinary skill in the art to combine. 
 The Examiner has established both what was shown in the primary reference and what was shown in the Gauthier, Fema, and Woodings references and why one of ordinary skill would have found this combination obvious. There is no indication that the features of Gauthier, Fema, and Woodings could not be incorporated in the primary reference, as the benefits of querying a database and generating a report for expense reimbursement is obvious. Therefore, Examiner maintains that the combination to combine is proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Kapoor et al. US 9,454,577 B1 – discussing employee reimbursement and invoices.
Eigner et al. US 2014/0122989 A1 – discussing Systems and methods are provided for creating templates in an information management tool that are designed to track and timely and accurately report certain information in accordance with the requirements of a specific process, form or other requirement. Information relating to a user is obtained from one or more sources through electronic means, and the information is then organized and securely stored in a database using field mapping and other techniques to classify the information into specific categories. The organized information may then be accessed by the user to automatically and instantaneously populate or Supplement an electronic document, form or web-based application without requiring the user to manually enter the information. The system automatically detects and stores updates to information and builds a database of forms and electronic documents for future use. Eigner, Figure 1, number 5 discloses income; overtime. Eigner, para 0034, discloses This solution is unique because once users enter their information once, the information is stored in their information vault, after which they can use it forever for Supplying information or completing any forms that require the same repeat information. Non-limiting examples include legal declaration or proceeding documents, government benefit or service requests.
Webb, Jr. et al. US 4,819,162 – discussing computerized time clock system includes a personal computer via which employee, job and schedule records may be assembled and maintained. A computerized time clock communicates with the personal computer and received employee and scheduling data there from, in order to validate and record time-in and time out transactions executed by employees.
Swart US 6,347,306 B1 – discussing direct payroll processing and overtime
Shortridge US 2014/0222633 A1 – discussing A computer implemented business method and system directed to enabling a Public Works contractor employer who contracts for work 
Wynn et al. US 5,459,657 – discussing employee time entry and accounting system.
Teichman et al. US 8,326,714 B1 – discussing the method involves obtaining (205) number of hours worked by worker. The number of hours worked is added (210) to payroll account of worker. A difference between compensation goal and predictive compensation amount is calculated (220). The varying number of workable hours is pre-determined by worker to obtain compensation goal. The additional number of required working hours is displayed (225) to worker by payroll preview application. A payroll period compensation is issued (250) after current payroll period based on number of hours worked in current payroll period…. Advantage: The payroll information for worker of employer can be provided. The updated balance and the compensation amount can be displayed for the payroll period prior to processing payroll of the employer
TW 594521 – discussing an employee payroll calculation system and method, which is applied in that, when the employee accepted the abroad assignment or after the assignment, the payroll data during the abroad working will be transmitted to the host in the personnel department, and the payroll data will be integrated with the resource system connecting with the host, so the system can calculate the payroll amount of the employee during abroad assignment period therewith. The payroll calculation system includes a data access cartridge, a data transmission cartridge, a payroll processing cartridge, and a data output cartridge. When the user employs the identification code provided by the data access cartridge to login the data transmission cartridge, the transmission interface of the data transmission cartridge will provide three field types, such as system customized, selective input, and periodical input. The user only needs to input the payroll determination conditions and payroll amount according to the actual abroad assignment and the field indication, so as to complete the 
Brand US 2004/0049436 A1 – discussing a payroll system enabling online analysis of payroll information of a current pay period with payroll information of a prior pay period. An embodiment comprises a client computer, a video display, a server connected to the client computer, a database associated with the server with payroll information retrievably stored therein, and means for analyzing the payroll information before funds are disbursed, the means comprising at least one display page displayed on the video display, the display page comprising the payroll information from both a current and a prior pay period. 
Kahn et al. US 2002/0184148 A1 – discussing web-based payroll and benefits administration.
Quinn et al. US 8,001,021 B1 – discussing Abstract, The analysis tool is further configured to compile a version of the compensation-related data into a data store, and access the data store to prepare a response to a compensation query.
Cohen US 2006/0111990 A1 – discussing As illustrated, such general functions include "Payroll", "Payroll Reports", "Taxes", "Employees", "Company", and "Support". As shown in FIG. 2, data is presented for five employees for the pay period of Sep. 3, 2004 ... check date of Sep. 10, 2004. According to the embodiment of FIG. 2, selection of Next Button 76 allows the user to process the employer's payroll dated Sep. 10, 2004. Once payroll data is processed in any quarter (period of three months in duration), payroll data can be run at the quarterly level. Similarly, once payroll data is processed in any period of one year in duration, payroll data can be run at the yearly level.
NPL: “New accounting software is Web-friendly” [Ontario Edition] Morochove, Richard. Toronto Star: D02. Toronto, Ont.: Torstar Syndication Services, a Division of Toronto Star Newspapers Limited. (Jan 13, 2003)
NPL: “Payroll thrives on the Internet” Knaster, Barry. Accounting Technology 18.2: 30-35. Boston: SourceMedia. (Mar 2002) – discussing: included in the next pay run unless marked for exclusion. Standard hours and salary fields are automatically populated. The user can edit the standard hours, earnings, and deduction information on the fly or through the employee 

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                          
/SANGEETA BAHL/Primary Examiner, Art Unit 3629